    Case: 1:18-cv-03550 Document #: 137 Filed: 10/18/19 Page 1 of 6 PageID #:763




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


ELIZABETH AGUILERA, TERESA                             Case No. 1:18-cv-03550
DISALVO, EMMA MENDOZA, and
SHAUNTIQUEA FOSTON, individually and                   Hon. Edmond Chang
on behalf of themselves and all others similarly
situated.,
                                                       PLAINTIFFS’ RESPONSE TO
               Plaintiffs,                             MOTIONS TO WITHDRAW AS
                                                       COUNSEL FOR DEFENDANT
       vs.                                             NUWAVE, LLC [Dkt. Nos. 126, 128,
                                                       130, 132.]
NUWAVE, LLC,

               Defendant.




       Plaintiffs hereby respond to the Motions to Withdraw filed by counsel for Defendant

NuWave, LLC. [Dkt. Nos. 126, 128, 130, 132.]

       On the eve of two scheduled depositions of NuWave employees1 that Plaintiffs worked

hard to schedule and prepare for, and in the midst of Plaintiffs’ other extensive efforts to resolve

various discovery disputes without the need for Court intervention, NuWave decided to replace

its counsel. Plaintiffs’ counsel were first notified that attorneys with Palmersheim & Mathew

LLP’s (“Existing Counsel”) intent to withdraw in an email on Monday, October 14, 2019, at



1
  Depositions of two key fact witnesses, Gene Kim and Romina Beltran, were scheduled for
October 17, 2019 and October 22, 2019. Plaintiffs’ counsel had confirmed travel arrangements
and had devoted significant preparation time to the taking of the two depositions. Additionally,
the depositions were the result of significant discussion and negotiation between Plaintiffs’
counsel and previous counsel for NuWave over the course of many weeks. The two witnesses
provided limited availability, and the scheduling was difficult to finalize. Plaintiffs agreed to
take these depositions in advance of a corporate representative deposition of NuWave because of
objections to certain topics Plaintiffs noticed for deposition, which the Court is aware may
require resolution of a motion for protective order.




                                                   1
    Case: 1:18-cv-03550 Document #: 137 Filed: 10/18/19 Page 2 of 6 PageID #:763




approximately 4:31 p.m. CST. Plaintiffs’ counsel immediately requested a telephone call with

NuWave’s desired new counsel, attorneys with Bishop Diehl & Lee, Ltd. (“New Counsel”), who

have noticed their appearance in the case [Dkt. No. 122-124], and Existing Counsel. New

Counsel’s experience litigating putative class actions is not apparent. Plaintiffs’ counsel asked

for justification for the untimely and abrupt withdrawal, which was sure to impact the progress of

discovery. Existing Counsel declined to explain, or to participate in a telephone call held with

Plaintiffs’ counsel and New Counsel, indicating it would be handled by New Counsel. The call

occurred on the afternoon of October 15, 2019, the same day Existing Counsel moved to

withdraw. During the call, Plaintiffs’ counsel attempted to discuss a more orderly transition of

the case that would have Existing Counsel at least participate in certain pending and time

sensitive discovery matters. However, NuWave has rejected that on the basis that Existing

Counsel would simply no longer be involved, and that New Counsel would need time to study

what has occurred thus far.

       New Counsel unilaterally cancelled the depositions of Gene Kim and Romina Beltran as

New Counsel claims it needs to get up to speed and prepare those witnesses to testify. However,

the date, time, and location of those depositions had been confirmed. Absent the intended abrupt

change in counsel, those witnesses could have been prepared to testify by Existing Counsel, and

presumably they had already started working with Existing Counsel to prepare for their

depositions when NuWave told Existing Counsel to withdraw.             Plaintiffs’ counsel did not

consent to the cancellation of the depositions, but in an effort to mitigate cost, agreed they would

not appear for the depositions that New Counsel stated would not move forward.

       On October 17, 2019, NuWave, through New Counsel, filed Defendant NuWave, LLC’s

Motion to Extend Briefing Schedules re: Dkt. 113 and a Potential Protective Order Motion.




                                                 2
      Case: 1:18-cv-03550 Document #: 137 Filed: 10/18/19 Page 3 of 6 PageID #:763




[Dkt. No. 134.] That motion seeks to extend the October 17, 2019 deadline to respond to

Plaintiffs’ Motion to Compel NuWave, LLC to Disclose Information Regarding Technology

Assisted Review and Sampling Pursuant to ESI. [Dkt. No. 113.] It also seeks to extend the

deadline for NuWave to move for a protective order on topics at issue in the Fed. R. Civ. P.

30(b)(6) notice that Plaintiffs served on NuWave. [Dkt. No. 115.] Plaintiffs oppose the relief

requested given the current case schedule.

          Notably, on October 10, 2019, a joint motion for extension of time was filed a NuWave’s

behest to move for that protective order. The Court set a schedule for these motions during the

most recent status conference on September 26, 2019. [Dkt. No. 115.] Plaintiffs agreed to the

extension because the parties were working in good faith to resolve their differences with hope

of avoiding the need for that motion. Existing Counsel did not give any indication at the time

that New Counsel would be retained. Perhaps Existing Counsel was unaware of NuWave’s

decision to retain New Counsel at the time, but Plaintiffs are nevertheless prejudiced.

          The Scheduling Order, entered by the Court on June 12, 2019, set a January 31, 2020

deadline for Plaintiffs to file their motion for class certification and expert reports on class

certification. [Dkt No. 102.] This is now the second time NuWave has terminated its counsel,2

and Plaintiffs’ Counsel and Existing Counsel have been engaged in significant discovery meet

and confers and negotiations for months, which have already resulted in several requests for

extensions that the Court has granted.

          Most concerning to Plaintiffs is that there has been no indication that Existing Counsel

will aid in the transition of the file and the education of New Counsel about the extensive history



2
    NuWave replaced its first counsel following a failed early mediation. [Dkt. Nos. 55-63, 66.]




                                                  3
    Case: 1:18-cv-03550 Document #: 137 Filed: 10/18/19 Page 4 of 6 PageID #:763




of discovery efforts in the case. Plaintiffs are concerned they will experience significant

prejudice in the prosecution of this action with NuWave’s second termination of its attorneys, the

latest coming abruptly at a very inopportune stage in discovery. Plaintiffs are now being set

back in their efforts to complete the necessary discovery to fairly meet the class certification

motion deadline. It is for this reason that Plaintiffs oppose the immediate withdrawal of Existing

Counsel based on the record before the Court.

       Prior to the June 26, 2019 referral of discovery matters to Magistrate Judge Cummings,

Plaintiffs filed the pending motion to compel that concerns Plaintiffs obtaining answers to

important questions regarding the ESI discovery process NuWave unilaterally utilized in this

case, the resolution of which will ultimately impact the review and production of additional

documents. [Dkt. No. 113.] The yet to be filed protective order motion regarding topics in

dispute for the Fed. R. Civ. P. 30(b)(6) deposition delays the setting and taking of that

deposition, which is key to Plaintiffs noticing and taking additional fact witnesses.

       It is reasonable to require a transition period where Existing Counsel and New Counsel

work together with Plaintiff’s Counsel to address these pending discovery issues, including

timely completion of briefing the motions if any final meet and confers on those issues are

unsuccessful.3 Magistrate Judge Cummings has set a discovery-related status conference for

November 5, 2019.       Plaintiffs are concerned delaying briefing on the discovery motions

discussed above until well after that date, as NuWave has proposed in its October 17, 2019

motion, will make it very difficult for Plaintiffs to complete the discovery needed to move for


3
  Absent a change in position by NuWave, Plaintiffs’ counsel believe that the parties are at
impasse regarding the pending motion to compel. As to the Rule 30(b)(6) notice, Existing
Counsel was actively discussing the disputed deposition topics up until the October 14, 2019
email stating that they would be seeking to withdraw.




                                                 4
    Case: 1:18-cv-03550 Document #: 137 Filed: 10/18/19 Page 5 of 6 PageID #:763




class certification.   Existing Counsel’s participation in preparing for and attending the

depositions that were cancelled would also help discovery move forward.

       New Counsel has raised the need to extend the overall case schedule. Assuming that

Existing Counsel will be granted withdrawal from representing NuWave in the near future,

Plaintiffs are not opposed to a reasonable extension, but believe the transition period proposed

above should help the Court in keeping the case moving without undue delay to Plaintiffs’

prejudice. Plaintiffs’ counsel will be prepared to address the overall case schedule during the

October 21, 2019 hearing on Existing Counsel’s motions to withdraw, or such later date as the

Court deems it appropriate to discuss modifying the case schedule.

   DATED: October 18, 2019


                                         By:            /s/ Jonathan M. Streisfeld
                                                    JONATHAN M. STREISFELD

                                         Jeffrey M. Ostrow, Esq.
                                         Jonathan M. Streisfeld, Esq.
                                         Joshua R. Levine, Esq.
                                         KOPELOWITZ OSTROW FERGUSON
                                         WEISELBERG GILBERT
                                         2800 Ponce de Leon Blvd.
                                         Suite 1100
                                         Coral Gables, FL 33134
                                         Telephone: (305) 529-8858
                                         Facsimile: (954) 525-4300

                                         Melissa S. Weiner, Esq.
                                         Joseph C. Bourne, Esq.
                                         PEARSON, SIMON & WARSHAW, LLP
                                         800 LaSalle Avenue
                                         Suite 2150
                                         Minneapolis, MN 55402
                                         Telephone: (612) 389-0600
                                         Facsimile: (612) 389-0610




                                               5
    Case: 1:18-cv-03550 Document #: 137 Filed: 10/18/19 Page 6 of 6 PageID #:763




                                          Hassan A. Zavareei, Esq.
                                          TYCKO & ZAVAREEI LLP
                                          1828 L Street, NW
                                          Suite 1000
                                          Washington, DC 20036
                                          Telephone: (202) 973-0900
                                          Facsimile: (202) 973-0950

                                          Douglas A. Millen, Esq.
                                          Robert J Wozniak, Esq.
                                          Brian M Hogan, Esq.
                                          FREED KANNER LONDON & MILLEN LLC
                                          2201 Waukegan Road
                                          Suite 130
                                          Bannockburn, IL 60015
                                          Telephone: (224) 632-4500
                                          Facsimile: (224) 632-4521

                                          Attorneys for Plaintiffs and the putative class


                                  CERTIFICATE OF SERVICE

        I, Jonathan M. Streisfeld hereby certify that on October 18, 2019, a copy of the foregoing

was filed with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to all attorneys of record.


                                                     /s/ Jonathan M. Streisfeld
                                                     Jonathan M. Streisfeld




                                                6
